Exhibit 10.93


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 31st day
of December, 2012, but made effective as of January 16, 2013 (the “Effective
Date”), by and between POSITIVEID CORPORATION, a Delaware corporation (the
“Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited
partnership (the “Buyer”).


RECITALS


WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to Five Million Dollars ($5,000,000) of senior secured, convertible,
redeemable debentures in the form attached hereto as Exhibit “A” (the
“Debentures”), of which Five Hundred Fifty Thousand Dollars ($550,000) shall be
purchased on the date hereof (the “First Closing”), and up to Four Million Four
Hundred Fifty Thousand Dollars ($4,450,000) may be purchased in additional
closings as set forth in Section 4.2 below (the “Additional Closings”)(each of
the First Closing and the Additional Closings are sometimes hereinafter
individually referred to as a “Closing” and collectively as the “Closings”), all
for the total purchase price of up to Five Million Dollars ($5,000,000) (the
“Purchase Price”), and all otherwise subject to the terms and provisions
hereinafter set forth; and


WHEREAS, the Company and its subsidiaries have agreed to secure all of their
respective “Obligations” (as hereinafter defined) to Buyer under the Debentures,
this Agreement and all other Transaction Documents by: (i) granting to the Buyer
a continuing and second priority security interest in all of the assets and
properties of the Company pursuant to a Security Agreement dated as of the date
hereof (the “Security Agreement”); (ii) causing Steel Vault Security, LLC, a
Florida limited liability company, MicroFluidic Systems, a California
corporation, VeriGreen Energy Corporation, a Florida corporation, Steel Vault
Corporation, a Delaware corporation, IFTH NY Sub, Inc., a New York corporation,
and IFTH NJ Sub, Inc., a New Jersey corporation (such subsidiaries, together
with any other subsidiaries hereafter created, acquired or coming into
existence, collectively, the “Subsidiaries”), all wholly-owned subsidiaries of
the Company, to guaranty all of the Company’s Obligations pursuant to a guaranty
agreement executed by the Subsidiaries in favor of Buyer (the “Subsidiary
Guaranty”); (iii) causing each of the Subsidiaries to grant to the Buyer a
continuing and second priority lien and security interest in all of the assets
and properties of each of the Subsidiaries pursuant to a Security Agreement
dated as of the date hereof (the “Sub Security Agreement”); and (iv) agreeing to
the filing of UCC-1 Financing Statements covering all of the assets and
properties of the Company and the Subsidiaries (collectively, the “UCC-1’s”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE I
RECITALS, EXHIBITS, SCHEDULES


The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.




ARTICLE II
DEFINITIONS


For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:


2.1           “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person at any time during the period for which the determination of
affiliation is being made. For purposes of this definition, the term “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.


2.2           “Assets” means all of the properties and assets of the Person in
question, as the context may so require, whether real, personal or mixed,
tangible or intangible, wherever located, whether now owned or hereafter
acquired.


2.3           “Claims” means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.


2.4           “Common Stock” means the Company’s common stock, $0.01 par value
per share.


2.5           “Consent” means any consent, approval, order or authorization of,
or any declaration, filing or registration with, or any application or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing) of, by or with, any Person, which is necessary in order to
take a specified action or actions, in a specified manner and/or to achieve a
specific result.


2.6           “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.


2.7           “Effective Date” means the date so defined in the introductory
paragraph of this Agreement.


2.8           “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.
 
 
 

--------------------------------------------------------------------------------

 


2.9           “Environmental Requirements” means all Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.


2.10         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


2.11         “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.


2.12         “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.


2.13         “Hazardous Materials” means: (i) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing levels of polychlorinated biphenyls
(PCB’s); (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.


2.14         “Incentive Shares” means the shares of the Company’s Common Stock
to be issued by the Company to Buyer in accordance with Section 7.5 below.


2.15         “Judgment” means any order, writ, injunction, fine, citation,
award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.


2.16         “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.


2.17         “Leases” means all leases for real or personal property.
 
 
 

--------------------------------------------------------------------------------

 


2.18         “Material Adverse Effect” means with respect to the event, item or
question at issue, that such event, item or question would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; (ii) a material adverse effect on the results of operations, Assets,
business or condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries, either individually or taken as a whole; or (iii) a
material adverse effect on the Company’s or its subsidiaries’ ability to
perform, on a timely basis, its or their respective Obligations under this
Agreement or any Transaction Documents; provided, however, that none of the
following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; or (b) any effect of the
announcement of, or the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents on the Company’s relationships,
contractual or otherwise, with customers, suppliers, vendors, bank lenders,
strategic venture partners or employees.


2.19         “Material Contract” shall mean any Contract to which the Company is
a party or by which the Company or any of its Assets are bound and which: (i)
must be disclosed to the SEC pursuant to the Securities Act, the Exchange Act,
or the rules and regulations of the SEC; (ii) involves aggregate payments of Two
Hundred Thousand Dollars ($200,000) or more to or from the Company; (iii)
involves delivery, purchase, licensing or provision, by or to the Company, of
any goods, services, assets or other items having a value (or potential value)
over the term of such Contract of Two Hundred Thousand Dollars ($200,000) or
more or is otherwise material to the conduct of the Company’s business as now
conducted and as contemplated to be conducted in the future; (iv) involves a
Company Lease; (v) imposes any guaranty, surety or indemnification Obligations
on the Company; or (vi) prohibits the Company from engaging in any business or
competing anywhere in the world.


2.20         “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.


2.21         “Ordinary Course of Business” means the ordinary course of business
of the person in question, consistent with past custom and practice (including
with respect to quantity, quality and frequency).


2.22         “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.


2.23         “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.


2.24         “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets,
including the Bulletin Board and Pink Sheets, the NYSE Euronext or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.


2.25         “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.
 
 
 

--------------------------------------------------------------------------------

 


2.26         “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.


2.27         “SEC” means the United States Securities and Exchange Commission.


2.28         “Securities” means, collectively, the Debentures, the Incentive
Shares and any additional shares of Common Stock issuable in connection with a
conversion of the Debentures or the terms of this Agreement or any other
Transaction Documents.


2.29         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.


2.30         “Tax” means (i) any foreign, federal, state or local income,
profits, gross receipts, franchise, sales, use, occupancy, general property,
real property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.


2.31         “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.


2.32         “Transaction Documents” means any documents or instruments executed
or to be executed by Company in connection with this Agreement, including the
Debentures, the Security Agreement, the Subsidiary Guaranty, the Sub Security
Agreement, and the UCC-1’s, together with all modifications, amendments,
extensions, future advances, renewals, and substitutions thereof.


ARTICLE III
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation;” and (vi) the term “Company” shall refer collectively to
the Company and all of its Subsidiaries, whether listed as part of the
Subsidiaries in the Recitals hereof or not, and to each of them individually, in
each case as the context may so require, it being the intent of the parties
under this Agreement that all of the terms, conditions, provisions and
representations hereof shall, to the greatest extent possible, while still
maintaining the intent and purpose of this Agreement, apply equally to each of
the Subsidiaries, as if each term, covenant, provision and representation was
separately made herein by each of them, except only with respect to any terms
and provisions that deal directly with the issuance of any of the Securities, in
which case the term Company shall mean and refer only to the Company, as the
issuer of such Securities, without its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
PURCHASE AND SALE OF DEBENTURES


4.1           Purchase and Sale of Debentures.  Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, Buyer agrees to purchase,
at each Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the Purchase Price applicable to each Closing as
more specifically set forth below.


4.2           Closing Dates. The First Closing of the purchase and sale of the
Debentures shall be for Five Hundred Fifty Thousand Dollars ($550,000), and
shall take place on the Effective Date, subject to satisfaction of the
conditions to the First Closing set forth in this Agreement (the “First Closing
Date”).  Additional Closings of the purchase and sale of the Debentures shall be
at such times and for such amounts as determined in accordance with Section 4.4
below, subject to satisfaction of the conditions to the Additional Closings set
forth in this Agreement (the “Additional Closing Dates”) (collectively referred
to as the “Closing Dates”).  The Closings shall occur on the respective Closing
Dates through the use of overnight mails and subject to customary escrow
instructions from Buyer and its counsel, or in such other manner as is mutually
agreed to by the Company and the Buyer.


4.3           Form of Payment.  Subject to the satisfaction of the terms and
conditions of this Agreement, on each Closing Date: (i) the Buyer shall deliver
to the Company, to a Company account designated by the Company, the aggregate
proceeds for the Debentures to be issued and sold to Buyer at each such Closing,
minus the fees to be paid directly from the proceeds of each such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
U.S. dollars; and (ii) the Company shall deliver to Buyer the Securities which
Buyer is purchasing hereunder at each Closing, duly executed on behalf of the
Company, together with any other documents required to be delivered pursuant to
this Agreement.


4.4           Additional Closings.  At any time after the First Closing but
prior to the maturity date of any of the Debentures issued in the First Closing,
the Company may request that Buyer purchase additional Debentures hereunder in
Additional Closings by written notice to Buyer, and, subject to the conditions
below, Buyer shall purchase such additional Debentures in such amounts and at
such times as Buyer and the Company may mutually agree, so long as the following
conditions have been satisfied, in Buyer’s sole and absolute discretion: (i) no
default or “Event of Default” (as such term is defined in any of the Transaction
Documents) shall have occurred or be continuing under this Agreement or any
other Transaction Documents, and no event shall have occurred that, with the
passage of time, the giving of notice, or both, would constitute a default or an
Event of Default hereunder or thereunder; and (ii) any additional purchase of
Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE V
BUYER’S REPRESENTATIONS AND WARRANTIES


Buyer represents and warrants to the Company, that:
 
5.1           Organization; Authority. Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.


5.2           Investment Purpose. Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, Buyer reserves the right to dispose of the
Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.


5.3           Accredited Buyer Status.  Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act.


5.4           Reliance on Exemptions.  Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.


5.5           Information. Buyer has been furnished with all materials it has
requested relating to the business, finances and operations of the Company and
information Buyer deemed material to making an informed investment decision
regarding its purchase of the Securities. Buyer has been afforded the
opportunity to ask questions of the Company and its management. Neither such
inquiries, nor any materials provided to Buyer, nor any other due diligence
investigations conducted by Buyer or its advisors, if any, or its
representatives, shall modify, amend or affect Buyer’s right to rely on the
Company’s representations and warranties contained in Article VI below.  Buyer
understands that its investment in the Securities involves a high degree of
risk.  Buyer is in a position regarding the Company, which, based upon economic
bargaining power, enabled and enables Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment.  Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.


5.6           No Governmental Review. Buyer understands that no United States
federal or state Governmental Authority has passed on or made any recommendation
or endorsement of the Securities, or the fairness or suitability of the
investment in the Securities, nor have such Governmental Authorities passed upon
or endorsed the merits of the offering of the Securities.


5.7           Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Buyer and is a valid and
binding agreement of Buyer, enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
 
 

--------------------------------------------------------------------------------

 


5.8           Transfer or Resale. Buyer understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless: (A) subsequently registered thereunder; or (B) such Securities may be
sold, assigned or transferred pursuant to an exemption from such registration;
and (ii) neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder, except as
otherwise specifically set forth in this Agreement.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth and disclosed in the SEC Documents or in the disclosure
schedule attached to this Agreement and made a part hereof, the Company hereby
makes the following representations and warranties to the Buyer:


6.1           Subsidiaries.  Except for the Subsidiaries or as set forth in
Schedule 6.1, all of whom are wholly-owned subsidiaries of the Company, the
Company has no subsidiaries and the Company does not own, directly or
indirectly, any outstanding securities of or other interests in, or have any
control over, any other Person.  With respect to each of the Subsidiaries, all
representations and warranties in this Article VI and elsewhere in this
Agreement shall be deemed repeated and re-made from and by each of the
Subsidiaries, as if such representations and warranties were independently made
by each of such Subsidiaries in this Agreement.  In addition, each
representation and warranty contained in this Article VI or otherwise set forth
in this Agreement shall be deemed to mean and be construed to include the
Company and each of its Subsidiaries, as applicable, regardless of whether each
of such representations and warranties in Article VI specifically refers to the
Company’s Subsidiaries or not.


6.2           Organization.  The Company is a corporation, duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is incorporated.  The Company has the full corporate power and
authority and all necessary certificates, licenses, approvals and Permits to:
(i) enter into and execute this Agreement and the Transaction Documents and to
perform all of its Obligations hereunder and thereunder; and (ii) own and
operate its Assets and properties and to conduct and carry on its business as
and to the extent now conducted.  The Company is duly qualified to transact
business and is in good standing as a foreign corporation in each jurisdiction
where the character of its business or the ownership or use and operation of its
Assets or properties requires such qualification.


6.3           Authority and Approval of Agreement; Binding Effect.  The
execution and delivery by Company of this Agreement and the Transaction
Documents, and the performance by Company of all of its Obligations hereunder
and thereunder, including the issuance of the Securities, have been duly and
validly authorized and approved by Company and its board of directors pursuant
to all applicable Laws and no other corporate action or Consent on the part of
Company, its board of directors, stockholders or any other Person is necessary
or required by the Company to execute this Agreement and the Transaction
Documents, consummate the transactions contemplated herein and therein, perform
all of Company’s Obligations hereunder and thereunder, or to issue the
Securities.  This Agreement and each of the Transaction Documents have been duly
and validly executed by Company (and the officer executing this Agreement and
all such other Transaction Documents is duly authorized to act and execute same
on behalf of Company) and constitute the valid and legally binding agreements of
Company, enforceable against Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
 
 

--------------------------------------------------------------------------------

 


6.4           Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of: (i) 470,000,000 shares of Common Stock, of
which 293,308,620 are issued and outstanding and 67,249,117 shares are reserved
for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock; and (ii) 5,000,000 shares of preferred
stock, par value $0.001 per share (“Preferred Stock”), of which 400 shares have
been previously designated as Series C Preferred Stock, of which none are
currently issued and outstanding, 2,500 have been previously designated as
Series F Preferred Stock, of which 600 shares are currently issued and
outstanding, and 500 shares have been previously designated as Series H
Preferred Stock, of which none are currently issued and outstanding. No shares
of Common Stock are held in treasury.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  The Common Stock is
currently quoted on the OTC Bulletin Board under the trading symbol “PSID”.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained, in all material respects, all
requirements on its part for the continuation of such quotation.  Except as
disclosed in the “SEC Documents” (as hereinafter defined) or on Schedule 6.4, no
shares of Common Stock are subject to preemptive rights or any other similar
rights or any Encumbrances suffered or permitted by the Company.  Except as
disclosed in the SEC Documents or in Schedule 6.4, as of the date hereof:
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its Subsidiaries, or Contracts, commitments, understandings or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (ii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other Contracts or instruments evidencing indebtedness of the Company or any
of its Subsidiaries, or by which the Company or any of its Subsidiaries is or
may become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company.  The Company
has furnished to the Buyer true, complete and correct copies of: (I) the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”); and (II) the Company’s Bylaws, as
in effect on the date hereof (the “Bylaws”).  Except for the Certificate of
Incorporation and the Bylaws, there are no other shareholder agreements, voting
agreements or other Contracts of any nature or kind that restrict, limit or in
any manner impose Obligations on the governance of the Company.


6.5           No Conflicts; Consents and Approvals.  The execution,
delivery  and performance of this Agreement and the Transaction Documents, and
the consummation of the transactions contemplated hereby and thereby, including
the issuance of any of the Securities, will not: (i) constitute a violation of
or conflict with the Certificate of Incorporation, Bylaws or any other
organizational or governing documents of Company; (ii) constitute a material
violation of, or a material default or material breach under (either
immediately, upon notice, upon lapse of time, or both), or materially conflicts
with, or gives to any other Person any rights of termination, amendment,
acceleration or cancellation of, any provision of any Contract to which Company
is a party or by which any of its Assets or properties may be bound; (iii)
constitute a material violation of, or a material default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any Judgment; (iv) constitute a violation of, or conflict with, any Law
(including United States federal and state securities Laws and the rules and
regulations of any market or exchange on which the Common Stock is quoted); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its Certificate of Incorporation,
Bylaws or other organizational or governing documents, and the Company is not in
material default or breach (and no event has occurred which with notice or lapse
of time or both could put the Company in default or breach) under, and the
Company has not taken any action or failed to take any action that would give to
any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Company is a party or by which any
property or Assets of the Company are bound or affected. The businesses of the
Company are not being conducted, and shall not be conducted so long as Buyer
owns any of the Securities, in violation of any Law in any material respect.
Except as specifically contemplated by this Agreement, the Company is not
required to obtain any Consent of, from, or with any Governmental Authority, or
any other Person, in order for it to execute, deliver or perform any of its
Obligations under this Agreement or the Transaction Documents in accordance with
the terms hereof or thereof, or to issue and sell the Securities in accordance
with the terms hereof.  All Consents which the Company is required to obtain
pursuant to the immediately preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 


6.6           Issuance of Securities. The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and non-assessable, and free from all Encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable United
States federal and state securities Laws.  Assuming the accuracy of the
representations and warranties of the Buyer set forth in Article V above, the
offer and sale by the Company of the Securities is exempt from: (i) the
registration and prospectus delivery requirements of the Securities Act; and
(ii) the registration and/or qualification provisions of all applicable state
and provincial securities and “blue sky” laws.


6.7           SEC Documents; Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12 of the Exchange Act, the Company is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, and the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC under the Exchange
Act (all of the foregoing filed within the two (2) years preceding the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”).  The
Company is current with its filing obligations under the Exchange Act and all
SEC Documents have been filed on a timely basis or the Company has received a
valid extension of such time of filing and has filed any such SEC Document prior
to the expiration of any such extension.  The Company represents and warrants
that true and complete copies of the SEC Documents are available on the SEC’s
website (www.sec.gov) at no charge to Buyer, and Buyer acknowledges that it may
retrieve all SEC Documents from such website and Buyer’s access to such SEC
Documents through such website shall constitute delivery of the SEC Documents to
Buyer; provided, however, that if Buyer is unable to obtain any of such SEC
Documents from such website at no charge, as result of such website not being
available or any other reason beyond Buyer’s control, then upon request from
Buyer, the Company shall deliver to Buyer true and complete copies of such SEC
Documents.  The Buyer shall also deliver to Buyer, upon request, true and
complete copies of all draft filings, reports, schedules, statements and other
documents required to be filed with the SEC that have been prepared but not
filed with the SEC as of the date hereof. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable Law (except for
such statements as have been amended or updated in subsequent filings prior the
date hereof, which amendments or updates are also part of the SEC
Documents).  As of their respective dates, the financial statements of the
Company included in the SEC Documents (the “Financial Statements”) complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyer, whether
included in the SEC Documents or not, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
 
 

--------------------------------------------------------------------------------

 


6.8           Absence of Certain Changes.  Since the date the last of the SEC
Documents was filed with the SEC and since the date of the most recent Financial
Statements, none of the following have occurred:


(a)           There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or


(b)           Any material transaction, event, action, development, payment, or
any other matter of any nature whatsoever entered into by the Company other than
in the Ordinary Course of Business.


6.9           Absence of Litigation or Adverse Matters. (i) There is no material
Proceeding before or by any Governmental Authority or any other Person, pending,
or the best of Company’s knowledge, threatened or contemplated by, against or
affecting the Company, its business or Assets; (ii) there is no outstanding
Judgments against or affecting the Company, its business or Assets; (iii) the
Company is not in material breach or violation of any Contract; and (iv) the
Company has not received any material complaint from any customer, supplier,
vendor or employee.


6.10           Liabilities and Indebtedness of the Company.  The Company does
not have any Obligations of any nature whatsoever, except: (i) as disclosed in
the Financial Statements; or (ii) Obligations incurred in the Ordinary Course of
Business since the date of the most recent Financial Statements filed by the
Company with the SEC, or otherwise disclosed to Buyer in connection with Buyer’s
due diligence of the Company, which do not or would not, individually or in the
aggregate, exceed Twenty-five Thousand Dollars ($25,000) or otherwise have a
Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 


6.11         Title to Assets.  Except for the “Boeing Encumbrance” (as
hereinafter defined), the Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same.  Except as would
not have a Material Adverse Effect, the Company’s Assets are in good operating
condition and repair, ordinary wear and tear excepted, and are free of any
latent or patent defects which might impair their usefulness, and are suitable
for the purposes for which they are currently used and for the purposes for
which they are proposed to be used.


6.12         Real Estate.


(a)           Real Property Ownership.  The Company does not own any Real
Property.


(b)           Real Property Leases.  Except for ordinary and customary office
Leases for market rent, and as otherwise described in the SEC Documents (the
“Company Leases”), the Company does not lease any other Real Property.  With
respect to each of the Company Leases: (i) the Company has been in peaceful
possession of the property leased thereunder and neither the Company nor the
landlord is in default thereunder; (ii) no waiver, indulgence or postponement of
any of the Obligations thereunder has been granted by the Company or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the Company which, upon notice or lapse of time or both, would be or could
become a default thereunder or which could result in the termination of the
Company Leases, or any of them, or have a Material Adverse Effect on the
business of the Company, its Assets or its operations or financial results.  The
Company has not violated nor breached any provision of any such Company Leases,
and all Obligations required to be performed by the Company under any of such
Company Leases have been fully, timely and properly performed.  The Company has
delivered to the Buyer true, correct and complete copies of all Company Leases,
including all modifications and amendments thereto, whether in writing or
otherwise.  The Company has not received any written or oral notice to the
effect that any of the Company Leases will not be renewed at the termination of
the term of such Company Leases, or that any of such Company Leases will be
renewed only at higher rents.


6.13         Material Contracts.  An accurate, current and complete copy of each
of the Material Contracts has been furnished to Buyer and/or is readily
available as part of the SEC Documents, and each of the Material Contracts
constitutes the entire agreement of the respective parties thereto relating to
the subject matter thereof.  There are no outstanding offers, bids, proposals or
quotations made by Company which, if accepted, would create a Material Contract
with Company.  Each of the Material Contracts is in full force and effect and is
a valid and binding Obligation of the parties thereto in accordance with the
terms and conditions thereof.  To the knowledge of the Company and its officers,
all Obligations required to be performed under the terms of each of the Material
Contracts by any party thereto have been fully performed by all parties thereto,
and no party to any Material Contracts is in material default with respect to
any term or condition thereof, nor has any event occurred which, through the
passage of time or the giving of notice, or both, would constitute a default
thereunder or would cause the acceleration or modification of any Obligation of
any party thereto or the creation of any Encumbrance upon any of the Assets of
the Company.  Further, the Company has received no notice, nor does the Company
have any knowledge, of any pending or contemplated termination of any of the
Material Contracts and, no such termination is proposed or has been threatened,
whether in writing or orally.
 
 
 

--------------------------------------------------------------------------------

 


6.14         Compliance with Laws.  To the knowledge of the Company and its
officers, the Company is and at all times has been in material compliance with
all Laws.  The Company has not received any written notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any material violation of any Law.


6.15         Intellectual Property.  The Company owns or possesses adequate and
legally enforceable  rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. Except as set forth in
Schedule 6.15, the Company does not have any knowledge of any infringement by
the Company of trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other intellectual property rights of others, and, to the
knowledge of the Company, there is no Claim being made or brought against, or to
the Company’s knowledge, being threatened against, the Company regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
intellectual property infringement; and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing.


6.16         Labor and Employment Matters.  The Company is not involved in any
material labor dispute or, to the knowledge of the Company, is any such dispute
threatened. To the knowledge of the Company and its officers, none of the
Company’s employees is a member of a union and the Company believes that its
relations with its employees are good.  To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.


6.17         Employee Benefit Plans.  Except as set forth in the SEC Documents,
the Company does not have and has not ever maintained, and has no Obligations
with respect to any employee benefit plans or arrangements, including employee
pension benefit plans, as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), multiemployer plans, as
defined in Section 3(37) of ERISA, employee welfare benefit plans, as defined in
Section 3(1) of ERISA, deferred compensation plans, stock option plans, bonus
plans, stock purchase plans, hospitalization, disability and other insurance
plans, severance or termination pay plans and policies, whether or not described
in Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company participate (collectively, the “Employee Benefit Plans”).  To the
Company’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority.  To the Company’s knowledge, the Company has promptly
paid and discharged all Obligations arising under ERISA of a character which if
unpaid or unperformed might result in the imposition of an Encumbrance against
any of its Assets or otherwise have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 


6.18         Tax Matters.  Except as set forth in Schedule 6.18, the Company has
made and timely filed all Tax Returns required by any jurisdiction to which it
is subject, and each such Tax Return has been prepared in material compliance
with all applicable Laws, and all such Tax Returns are true and accurate in all
material respects.  Except and only to the extent that the Company has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported Taxes, the Company has timely paid all Taxes shown or determined to
be due on such Tax Returns, except those being contested in good faith, and the
Company has set aside on its books provision reasonably adequate for the payment
of all Taxes for periods subsequent to the periods to which such Tax Returns
apply. There are no unpaid Taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.  The Company has withheld and paid all Taxes to the
appropriate Governmental Authority required to have been withheld and paid in
connection with amounts paid or owing to any Person.  There is no Proceeding or
Claim for refund now in progress, pending or threatened against or with respect
to the Company regarding Taxes.


6.19         Insurance.  The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied in all material respects with the
provisions of such Insurance Policies.  The Company has not been refused any
insurance coverage sought or applied for and the Company does not have any
reason to believe that it will not be able to renew its existing Insurance
Policies as and when such Insurance Policies expire or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not materially and adversely affect the condition, financial or
otherwise, or the earnings, business or operations of the Company.


6.20         Permits.  The Company possesses all Permits necessary to conduct
its business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits.  All such Permits are valid and in full force and effect and the
Company is in material compliance with the respective requirements of all such
Permits.


6.21         Bank Accounts; Business Location.  Schedule 6.21 sets forth, with
respect to each account of the Company with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.  The Company has no office or place of
business other than as identified on Schedule 6.21 and the Company's principal
places of business and chief executive offices are indicated on Schedule
6.21.  All books and records of the Company and other material Assets of the
Company are held or located at the principal offices of the Company indicated on
Schedule 6.21.


6.22         Environmental Laws.  The Company is and has at all times been in
material compliance with any and all applicable Environmental Requirements, and
there are no pending Claims against the Company relating to any Environmental
Requirements, nor to the best knowledge of the Company, is there any basis for
any such Claims.
 
 
 

--------------------------------------------------------------------------------

 


6.23         Illegal Payments.  Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of his or her actions for, or on behalf of, the Company: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.


6.24         Related Party Transactions.  Except for arm’s length transactions
pursuant to which the Company makes payments in the Ordinary Course of Business
upon terms no less favorable than the Company could obtain from third parties,
none of the officers, directors or employees of the Company, nor any
stockholders who own, legally or beneficially, five percent (5%) or more of the
issued and outstanding shares of any class of the Company’s capital stock (each
a “Material Shareholder”), is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner.  There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.


6.25         Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
Assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for Assets is compared with
the existing Assets at reasonable intervals and appropriate action is taken with
respect to any differences.


6.26         Acknowledgment Regarding Buyer’s Purchase of the Securities. The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by Buyer or any of its representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
Buyer’s purchase of the Securities. The Company further represents to Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.


6.27         Seniority.  Except for Encumbrances in favor of The Boeing Company
(the “Boeing Encumbrance”), no indebtedness or other equity or security of the
Company is senior to the Debentures in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, except only purchase
money security interests (which are senior only as to underlying Assets covered
thereby).
 
 
 

--------------------------------------------------------------------------------

 


6.28         Brokerage Fees.  Except for Meyers Associates, LP, there is no
Person acting on behalf of the Company who is entitled to or has any claim for
any brokerage or finder’s fee or commission in connection with the execution of
this Agreement or the consummation of the transactions contemplated
hereby.  Meyers Associates, LP, a FINRA registered securities brokerage firm,
shall be paid a finder’s fee by the Company, at Closing, in accordance with a
separate agreement between the Company and Meyers Associates, LP.


6.29         Full Disclosure.  All the representations and warranties made by
Company herein or in the Schedules hereto, and all of the statements, documents
or other information pertaining to the transaction contemplated herein made or
given by Company, are complete and accurate in all material respects, and do not
omit any information required to make the statements and information provided,
in light of the transaction contemplated herein and in light of the
circumstances under which they were made, not misleading, accurate and
meaningful.


ARTICLE VII
COVENANTS


7.1           Negative Covenants.


(a)           Indebtedness.  So long as Buyer owns, legally or beneficially, any
of the Debentures, neither the Company, nor any of its Subsidiaries shall,
either directly or indirectly, create, assume, incur or have outstanding any
indebtedness for borrowed money of any nature or kind (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any Obligation of any other Person, except for: (i) the
Debentures; and (ii) Obligations for accounts payable, other than for money
borrowed, incurred in the Ordinary Course of Business.


(b)           Encumbrances.  So long as Buyer owns, legally or beneficially, any
of the Debentures, neither the Company, nor any of its Subsidiaries shall,
either directly or indirectly, create, assume, incur or suffer or permit to
exist any Encumbrance upon any Asset of the Company or any of its Subsidiaries,
whether owned at the date hereof or hereafter acquired, except for the Boeing
Encumbrance.


(c)           Issuances.  So long as Buyer owns, legally or beneficially, any of
the Debentures, in the event the Company or any of its Subsidiaries issues any
equity securities, or securities convertible or exchangeable into any equity
securities of the Company or its Subsidiaries, then: (i) the Company shall
notify the Buyer in writing of such issuance, no later than the date of closing
of such issuance, including the pertinent details applicable to same; (ii) no
such issuance shall be undertaken or closed without Buyer’s prior written
approval, if such issuance will result in any change of the management of the
Company or result in a “Change of Control” (as hereinafter defined); and (iii)
in the event any such issuance is for gross consideration of $550,000 or more
payable to the Company, then within ten (10) business days of the closing of
such issuance, the Company shall redeem the Incentive Shares then in the Buyer’s
possession for an amount payable by the Company to Buyer in cleared U.S. dollars
equal to the Share Value, less any net cash proceeds received by the Buyer from
any previous sales of Incentive Shares.
 
 
 

--------------------------------------------------------------------------------

 


(d)           Transfer; Merger.  So long as Buyer owns, legally or beneficially,
any of the Debentures, neither the Company, nor any of its Subsidiaries shall,
either directly or indirectly, permit or enter into any transaction involving a
“Change in Control” (as hereinafter defined), or any other merger,
consolidation, sale, transfer, license, Lease, Encumbrance or other disposition
of all or substantially all of its properties or business or all or
substantially all of its Assets, except for the sale, lease or licensing of
property or Assets of the Company in the Ordinary Course of Business.  For
purposes of this Agreement, the term “Change of Control” shall mean any sale,
conveyance, assignment or other transfer, directly or indirectly, of any
ownership interest of the Company or any of its subsidiaries which results in
any change in the identity of the individuals or entities previously having the
power to direct, or cause the direction of, the management and policies of the
Company or any of its subsidiaries, or the grant of a security interest in any
ownership interest of any Person directly or indirectly controlling the Company,
which could result in a change in the identity of the individuals or entities
previously having the power to direct, or cause the direction of, the management
and policies of the Company or any of its subsidiaries.


(e)           Distributions; Restricted Payments.  So long as Buyer owns,
legally or beneficially, any of the Debentures, neither the Company, nor any of
its Subsidiaries shall, either directly or indirectly: (i) purchase or redeem
any shares of its capital stock; (ii) declare or pay any dividends or
distributions, whether in cash or otherwise, or set aside any funds for any such
purpose; (iii) make any loans, advances or extensions of credit to, or
investments in, any Person, including, without limitation, any Affiliates of the
Company or its Subsidiaries, or the Company’s officers, directors, employees or
Material Shareholders, or the officers, directors, employees of any Subsidiary
of the Company; or (iv) increase the annual salary paid to any officers or
directors of the Company or any of its Subsidiaries as of the Effective Date,
unless any such increase is part of a written employment contract with any such
officers entered into prior to the Effective Date, a copy of which has been
delivered to and approved by the Buyer.


(f)           Use of Proceeds.  Neither the Company, nor any of its
Subsidiaries, shall use any portion of the proceeds of the Debentures, either
directly or indirectly, for any of the following purposes: (i) to make any
payment towards any indebtedness for borrowed money of the Company or any of
its  Subsidiaries; (ii) to pay any Taxes of any nature or kind that may be due
by the Company or any of its Subsidiaries; (iii) to pay any Obligations of any
nature or kind due or owing to any officers, directors, employees, or Material
Shareholders of the Company or any of its Subsidiaries, other than salaries
payable in the Ordinary Course of Business.  The Company covenants and agrees to
only use any portion of the proceeds of the purchase and sale of the Debentures
for the purposes set forth in a “Use of Proceeds Confirmation” to be executed by
the Company on the Effective Date, unless the Company obtains the prior written
consent of the Buyer to use such proceeds for any other purpose, which consent
may be granted or withheld by Buyer in its sole and absolute discretion.


(g)           Business Activities; Change of Legal Status and Organizational
Documents.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its Subsidiaries, shall: (i) engage
in any line of business other than the businesses engaged in as of the Effective
Date and business reasonably related thereto; (ii) change its respective name,
organizational identification number, its type of organization, its jurisdiction
of organization or other legal structure; or (iii) permit its Certificate of
Incorporation, Bylaws or other organizational documents to be amended or
modified in any way which could reasonably be expected to have a Material
Adverse Effect.


(h)           Transactions with Affiliates.  So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
Subsidiaries, shall enter into any transaction with any of its Affiliates,
officers, directors, employees, Material Shareholders or other insiders, except
in the Ordinary Course of Business and upon fair and reasonable terms that are
no less favorable to the Company or its Subsidiaries, as applicable, than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of the Company or any of its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 


7.2           Affirmative Covenants.


(a)           Corporate Existence.  So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company and each of its Subsidiaries
shall at all times preserve and maintain their respective: (i) existence and
good standing in the jurisdiction of its and their organization; and (ii) its
and their qualification to do business and good standing in each jurisdiction
where the nature of its and their business makes such qualification necessary,
and shall at all times continue as a going concern in the business which the
Company is presently conducting.


(b)           Tax Liabilities.  So long as Buyer owns, legally or beneficially,
any of the Debentures, the Company and each of its Subsidiaries shall at all
times pay and discharge all Taxes upon, and all Claims (including claims for
labor, materials and supplies) against the Company and each of its Subsidiaries
or any of its or their properties or Assets, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.


(c)           Notice of Proceedings.  So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Company, give written notice to the Buyer of all threatened
or pending material Proceedings before any Governmental Authority or otherwise,
affecting the Company or any of its Subsidiaries.


(d)           Material Adverse Effect.  So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.


(e)           Notice of Default.  So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall, promptly, but not more
than five (5) days after the commencement thereof, give notice to the Buyer in
writing of the occurrence of any “Event of Default” (as such term is defined in
any of the Transaction Documents) or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder or
under any other Transaction Documents.


(f)            Maintain Property.  So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company and each of its Subsidiaries
shall at all times maintain, preserve and keep all of their respective Assets in
good repair, working order and condition, normal wear and tear excepted, and
shall from time to time, as the Company deems appropriate in its reasonable
judgment, make all needful and proper repairs, renewals, replacements, and
additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained.  The Company shall permit Buyer to examine and inspect
such Assets (and all Assets and properties of its Subsidiaries) at all
reasonable times upon reasonable notice during business hours.  During the
continuance of any Event of Default hereunder or under any Transaction
Documents, the Buyer shall, at the Company’s expense, have the right to make
additional inspections without providing advance notice.
 
 
 

--------------------------------------------------------------------------------

 


(g)           Maintain Insurance.  So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company and its Subsidiaries shall at
all times insure and keep insured with insurance companies acceptable to Buyer,
all insurable property owned by the Company and its Subsidiaries, respectively
and as applicable, which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  The
Company has delivered to the Buyer a summary setting forth the nature and extent
of the insurance maintained pursuant to this Section.  All such policies of
insurance must be satisfactory to Buyer in relation to the amount and term of
the Debentures and type and value of the Assets of the Company and the assets
and properties of its Subsidiaries, shall identify Buyer as sole/lender’s loss
payee and as an additional insured.  Upon request from the Buyer, the Company
shall deliver Certificates of Insurance evidencing the insurance requirements
required hereby.  In the event the Company fails to provide Buyer with evidence
of the insurance coverage required by this Section or at any time hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay any premium in whole or in part relating thereto, then the
Buyer, without waiving or releasing any obligation or default by the Company
hereunder, may at any time (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Buyer deems advisable.  This insurance
coverage: (i) may, but need not, protect the Company’s interest in such
property; and (ii) may not pay any claim made by, or against, the Company in
connection with such property.  The Company may later request that the Buyer
cancel any such insurance purchased by Buyer, but only after providing Buyer
with evidence that the insurance coverage required by this Section is in
force.  The costs of such insurance obtained by Buyer, through and including the
effective date such insurance coverage is canceled or expires, shall be payable
on demand by the Company to Buyer, together with interest at the highest
non-usurious rate permitted by law on such amounts until repaid and any other
charges by Buyer in connection with the placement of such insurance.  The costs
of such insurance, which may be greater than the cost of insurance which the
Company may be able to obtain on its own, together with interest thereon at the
highest non-usurious rate permitted by Law and any other charges incurred by
Buyer in connection with the placement of such insurance may be added to the
total Obligations due and owing by the Company hereunder and under the
Debentures to the extent not paid by the Company.


(h)           Reporting Status; Listing.  So long as Buyer owns, legally or
beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market; (ii) not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination; (iii) if
required by the rules and regulations of the Principal Trading Market, promptly
secure the listing of the Incentive Shares or any other shares of Common Stock
issuable to Buyer under any of the Transaction Documents upon the Principal
Trading Market (subject to official notice of issuance) and, take all reasonable
action under its control to maintain the continued listing, quotation and
trading of its Common Stock (including, without limitation, the Incentive Shares
or any other shares of Common Stock issuable to Buyer under any of the
Transaction Documents) on the Principal Trading Market, and the Company shall
comply in all material respects with the Company’s reporting, filing and other
Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Company shall promptly provide to Buyer copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 


(i)            Rule 144.  With a view to making available to Buyer the benefits
of Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Buyer to sell the Incentive
Shares or other shares of Common Stock issuable to Buyer under any Transaction
Documents to the public without registration, the Company represents and
warrants that: (i) the Company is, and has been for a period of at least ninety
(90) days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Company has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the First Closing Date (or
for such shorter period that the Company was required to file such reports); and
(iii) the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined).  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description defined under Rule 144.  In addition, so long
as Buyer owns, legally or beneficially, any securities of the Company, the
Company shall, at its sole expense:


(i)            Make, keep and ensure that adequate current public information
with respect to the Company, as required in accordance with Rule 144, is
publicly available;


(ii)           furnish to the Buyer, promptly upon reasonable request: (A) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by Buyer to permit the Buyer to
sell any of the Incentive Shares or other shares of Common Stock acquired
hereunder or under any other Transaction Documents pursuant to Rule 144 without
limitation or restriction; and


(iii)          promptly at the request of Buyer, give the Company’s transfer
agent (the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt from Buyer of a certificate (a “Rule 144 Certificate”)
certifying that Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Incentive Shares or shares of
Common Stock issuable under any Transaction Document which Buyer proposes to
sell (or any portion of such shares which Buyer is not presently selling, but
for which Buyer desires to remove any restrictive legends applicable thereto)
(the “Securities Being Sold”) is not less than six (6) months, and receipt by
the Transfer Agent of the “Rule 144 Opinion” (as hereinafter defined) from the
Company or its counsel (or from Buyer and its counsel as permitted below), the
Transfer Agent is to effect the transfer (or issuance of a new certificate
without restrictive legends, if applicable) of the Securities Being Sold and
issue to Buyer or transferee(s) thereof one or more stock certificates
representing the transferred (or re-issued) Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the Transfer Agent’s books and records.  In this regard, upon
Buyer’s request, the Company shall have an affirmative obligation to cause its
counsel to promptly issue to the Transfer Agent a legal opinion providing that,
based on the Rule 144 Certificate, the Securities Being Sold may be sold
pursuant to the provisions of Rule 144, even in the absence of an effective
registration statement, or re-issued without any restrictive legends pursuant to
the provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by Buyer of any Securities Being Sold, the Company shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Buyer or any transferee thereof, all at the Company’s
expense.  Any and all fees, charges or expenses, including, without limitation,
attorneys’ fees and costs, incurred by Buyer in connection with issuance of any
such shares, or the removal of any restrictive legends thereon, or the transfer
of any such shares to any assignee of Buyer, shall be paid by the Company, and
if not paid by the Company, the Buyer may, but shall not be required to, pay any
such fees, charges or expenses, and the amount thereof, together with interest
thereon at the highest non-usurious rate permitted by Law, from the date of
outlay, until paid in full, shall be due and payable by the Company to Buyer
immediately upon demand therefor, and all such amounts shall be additional
Obligations of the company to Buyer secured under the Transaction Documents.  In
the event that the Company and/or its counsel refuses or fails for any reason to
render the Rule 144 Opinion or any other documents, certificates or instructions
required to effectuate the transfer (or re-issuance) of the Securities Being
Sold and the issuance of an unlegended certificate to any such Buyer or any
transferee thereof, then: (A) to the extent the Securities Being Sold could be
lawfully transferred (or re-issued) without restrictions under applicable laws,
Company’s failure to promptly provide the Rule 144 Opinion or any other
documents, certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Buyer or any transferee thereof shall be an immediate
Event of Default under this Agreement and all other Transaction Documents; and
(B) the Company hereby agrees and acknowledges that Buyer is hereby irrevocably
and expressly authorized to have counsel to Buyer render any and all opinions
and other certificates or instruments which may be required for purposes of
effectuating the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, and the Company hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Company,
transfer or re-issue any such Securities Being Sold as instructed by Buyer and
its counsel.
 
 
 

--------------------------------------------------------------------------------

 


(j)           Matters With Respect to Securities.


(i)            Issuance of Conversion Shares.  The parties hereto acknowledge
that pursuant to the terms of the Debentures, Buyer has the right, at its
discretion, to convert amounts due under the Debentures into Common Stock in
accordance with the terms of the Debentures.  In the event, for any reason, the
Company fails to issue, or cause its Transfer Agent to issue, any portion of the
Common Stock issuable upon conversion of the Debentures (the “Conversion
Shares”) to Buyer in connection with the exercise by Buyer of any of its
conversion rights under the Debentures, then the parties hereto acknowledge that
Buyer shall irrevocably be entitled to deliver to the Transfer Agent, on behalf
of itself and the Company, a “Conversion Notice” (as defined in the Debentures)
requesting the issuance of the Conversion Shares then issuable in accordance
with the terms of the Debentures, and the Transfer Agent, provided they are the
acting transfer agent for the Company at the time, shall, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue the Conversion Shares
applicable to the Conversion Notice then being exercised, and surrender to a
nationally recognized overnight courier for delivery to Buyer at the address
specified in the Conversion Notice, a certificate of the Common Stock of the
Company, registered in the name of Buyer or its nominee, for the number of
Conversion Shares to which Buyer shall be then entitled under the Debentures, as
set forth in the Conversion Notice.


(ii)           Issuance of Additional Common Stock Under Section 7.5.  The
parties hereto acknowledge that pursuant to Section 7.5 below, the Company has
agreed to issue, simultaneously with the execution of this Agreement, and
possibly in the future, certain shares of the Company’s Common Stock in
accordance with the terms of Section 7.5 below.  In the event, for any reason,
the Company fails to issue, or cause its Transfer Agent to issue, any portion of
the Common Stock issuable to Buyer under Section 7.5, either now or in the
future, then the parties hereto acknowledge that Buyer shall irrevocably be
entitled to deliver to the Transfer Agent, on behalf of itself and the Company,
a written instruction requesting the issuance of the shares of Common Stock then
issuable in accordance with Section 7.5 below, and the Transfer Agent, provided
they are the acting transfer agent for the Company at the time, shall, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue such shares of
the Company’s Common Stock as directed by Buyer, and surrender to a nationally
recognized overnight courier for delivery to Buyer at the address specified in
the Buyer’s notice, a certificate of the Common Stock of the Company, registered
in the name of Buyer or its nominee, for the number of shares of Common Stock
issuable to Buyer in accordance with Section 7.5.
 
 
 

--------------------------------------------------------------------------------

 


(iii)          Removal of Restrictive Legends.  In the event that Buyer has any
shares of the Company’s Common Stock bearing any restrictive legends, and Buyer,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Company hereby agrees and acknowledges that
Buyer is hereby irrevocably and expressly authorized to have counsel to Buyer
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by Buyer, and surrender to a common
carrier for overnight delivery to the address as specified by Buyer,
certificates, registered in the name of Buyer or its designees or nominees,
representing the shares of Common Stock to which Buyer is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Company.


(iv)          Authorized Agent of the Company.  The Company hereby irrevocably
appoints the Buyer and its counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein.  The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any obligations of the Company under Debentures
remain outstanding, and so long as the Buyer owns or has the right to receive,
any shares of the Company’s Common Stock hereunder or under any Transaction
Documents.  In this regard, the Company hereby confirms to the Transfer Agent
and the Buyer that it can NOT and will NOT give instructions, including stop
orders or otherwise, inconsistent with the terms of this Agreement with regard
to the matters contemplated herein, and that the Buyer shall have the absolute
right to provide a copy of this Agreement to the Transfer Agent as evidence of
the Company’s irrevocable authority for Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Buyer, or any
counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.


(v)           Injunction and Specific Performance.  The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.2(j), the Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.2(j) by the
Company, the Buyer shall be entitled to obtain, in addition to all other rights
or remedies Buyer may have, at law or in equity, an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
this Section 7.2(j).
 
 
 

--------------------------------------------------------------------------------

 


(k)           Continued Due Diligence/Field Audits.  The Company acknowledges
that during the term of this Agreement, Buyer and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Company and its
business and operations.  Such ongoing due diligence reviews may include, and
the Company does hereby agree to allow Buyer, to conduct site visits and field
examinations of the office locations of the Company and all of its Subsidiaries,
and the Assets and records of each of them, the results of which must be
satisfactory to Buyer in Buyer’s sole and absolute discretion.  In this regard,
in order to cover Buyer’s expenses of the ongoing due diligence reviews and any
site visits or field examinations which Buyer may undertake from time to time
while this Agreement is in effect, the Company shall pay to Buyer, within five
(5) business days after receipt of an invoice or demand therefor from Lender, a
fee of up to $4,000 per year (based on expected filed audits and ongoing due
diligence of $1,000 per quarter) to cover such ongoing expenses.  Failure to pay
such fee as and when required shall be deemed an Event of Default under this
Agreement and all other Transaction Documents.  The foregoing notwithstanding,
from and after the occurrence of an Event of Default or any event which with
notice, lapse of time or both, would become an Event of Default, Buyer may
conduct site visits, field examinations and other ongoing reviews of the
Company’s records, Assets and operations at any time, in its sole discretion,
without any limitations in terms of number of site visits or examinations and
without being limited to the fee hereby contemplated, all at the sole expense of
the Company.


7.3           Reporting Requirements.  The Company agrees as follows:


(a)           Annual Audited Financial Statements.  At or before the time
required by the SEC for filing of the Company’s Form 10-K (including
extensions), to file with the SEC the annual audited financial statements of the
Company, including all information required by the SEC to be included in a Form
10-K filing; and


(b)           Quarterly Financial Statements.  At or before the time required by
the SEC for filing of the Company’s Form 10-Q (including extensions), to file
with the SEC the financial statements of the Company regarding such fiscal
quarter including all information required by the SEC to be included in a Form
10-Q filing;


(c)           Monthly Compliance Certificate.  On the thirtieth (30th) day of
every month, the Company shall deliver to the Buyer a compliance certificate in
substantial substance and form as attached hereto as Exhibit “B”, including a
balance sheet and income statement of the Company, on a consolidated basis, as
of the then ended calendar month.


(d)           Bank Statements.  The Company shall submit to the Buyer, within
five (5) days after receipt thereof each month, true and correct copies of all
bank statements received by the Company for each bank or other financial
institution where the Company has a depository relationship.


(e)           Aged Accounts/Payables Schedules.  The Company shall, within
twenty (20) days after the end of each calendar month, deliver to Buyer an aged
schedule of the accounts receivable of the Company and its Subsidiaries, listing
the name and amount due from each Person and showing the aggregate amounts due
from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and
(v) more than 120 days, and certified as accurate by the Chief Financial Officer
or the President of the Company. The Company shall, within twenty (20) days
after the end of each calendar month, deliver to Buyer an aged schedule of the
accounts payable of the Company and its Subsidiaries, listing the name and
amount due to each creditor and showing the aggregate amounts due from: (v) 0-30
days; (w) 31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120
days, and certified as accurate by the Chief Financial Officer or the President
of the Company.
 
 
 

--------------------------------------------------------------------------------

 


(f)           Additional Reporting Covenants.  No change with respect to the
Company’s accounting principles shall be made by the Company without giving
prior notification to Buyer. The Company represents and warrants to Buyer that
the financial statements and other information or materials delivered to Buyer
at or prior to the execution and delivery of this Agreement and to be delivered
at all times thereafter, accurately reflect and will accurately reflect the
consolidated financial condition of the Company and all of its Subsidiaries in
all material respects. The Company shall at all times comply in all material
respects with all reporting requirements of the SEC to the extent applicable.


7.4           Fees and Expenses.


(a)           Transaction Fees.  The Company agrees to pay to Buyer a
transaction advisory fee equal to four percent (4%) of the amount of the
Debentures purchased by Buyer at the First Closing, which fee shall be due and
payable on the Effective Date and withheld from the gross purchase price paid by
Buyer for the Debentures.  In the event of any Additional Closings, the Company
shall pay to Buyer a transaction advisory fee equal to two percent (2%) of the
amount of the Debentures purchased by Buyer at any such Additional Closings,
which fee shall be due and payable upon such Additional Closing and withheld
from the gross purchase price paid by Buyer for the Debentures at such
Additional Closing.


(b)           Due Diligence Fees.  The Company agrees to pay to the Buyer a due
diligence fee equal to Ten Thousand and No/100 Dollars ($10,000.00), which shall
be due and payable in full on the Effective Date, or any remaining portion
thereof shall be due and payable on the Effective Date if a portion of such fee
was paid upon the execution of any term sheet related to this Agreement.


(c)           Document Review and Legal Fees.  The Company agrees to pay to the
Buyer or its counsel a document review and legal fee equal to Twelve Thousand
Five Hundred and No/100 Dollars ($12,500.00), which shall be due and payable in
full on the Effective Date, or any remaining portion thereof shall be due and
payable on the Effective Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement.  The Company also agrees
to be responsible for the prompt payment of all legal fees and expenses of the
Company and its own counsel and other professionals incurred by the Company in
connection with the negotiation and execution of this Agreement and the
Transaction Documents.


(d)           Other Fees.  The Company also agrees to pay to the Buyer (or any
designee of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Buyer and of any
experts and agents, which the Buyer may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement or any other Transaction Documents; (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Transaction Documents;
(iii) the exercise or enforcement of any of the rights of the Buyer under this
Agreement or the Transaction Documents; or (iv) the failure by the Company to
perform or observe any of the provisions of this Agreement or any of the
Transaction Documents.  Included in the foregoing shall be the amount of all
expenses paid or incurred by Buyer in consulting with counsel concerning any of
its rights under this Agreement or any other Transaction Document or under
applicable Law.  To the extent any such costs, fees, charges, taxes or expenses
are incurred prior to the funding of proceeds from the Closing, same shall be
paid directly from the proceeds of the Closing.  All such costs and expenses, if
not so immediately paid when due or upon demand thereof, shall bear interest
from the date of outlay until paid, at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by Law.  All of
such costs and expenses shall be additional Obligations of the Company to Buyer
secured under the Transaction Documents.  The provisions of this subsection
shall survive the termination of this Agreement.  Notwithstanding anything which
may be contained herein to the contrary, the only cash fees and expenses (other
than documentary stamp taxes and UCC Financing Statement search and filing
expenses) which shall be assessed by the Buyer upon Closing are provided in
Sections 7.4(a), (b) and (c).
 
 
 

--------------------------------------------------------------------------------

 


7.5           Incentive Shares.


(a)           Share Issuance.  The Company shall pay to Buyer a fee for
corporate advisory and investment banking services provided by the Buyer to the
Company prior to the Effective Date by issuing to Buyer that number of shares of
the Company’s Common Stock that equal to a dollar amount equal to $100,000.00
(the “Share Value”).  For purposes of determining the number of Incentive Shares
issuable to Buyer under this Section 7.5(a), the Company’s Common Stock shall be
valued at the volume weighted average price for the five (5) trading days
immediately prior to the date the Company executes this Agreement (the
“Valuation Date”), as reported by Bloomberg (the “VWAP”).  The Buyer shall
confirm to the Company in writing, the VWAP for the Common Stock as of the
Valuation Date, and the corresponding number of Incentive Shares issuable to the
Buyer based on such price.  The Company shall instruct its Transfer Agent to
issue certificates representing the Incentive Shares issuable to the Buyer
immediately upon the Company’s execution of this Agreement, and shall cause its
Transfer Agent to deliver such certificates to Buyer within five (5) business
days from the date the Company executes this Agreement.  In the event such
certificates representing the Incentive Shares issuable hereunder shall not be
delivered to the Buyer within said five (5) business day period, same shall be
an immediate default under this Agreement and the other Transaction
Documents.  The Incentive Shares, when issued, shall be deemed to be validly
issued, fully paid, and non-assessable shares of the Company’s Common Stock. The
Incentive Shares shall be deemed fully earned as of the date the Company
executes this Agreement, regardless of whether any Additional Closings are
funded hereunder. 


(b)           Adjustments.  It is the intention of the Company and Buyer that by
a date that is twelve (12) months after the Valuation Date (the “Twelve Month
Valuation Date”) the Buyer shall have generated net proceeds from the sale of
the Incentive Shares equal to the Share Value.  The Buyer shall have the right
to sell the Incentive Shares in the Principal Trading Market or otherwise, at
any time in accordance with applicable securities laws.  The Buyer shall, after
the Twelve Month Valuation Date (or prior to such Twelve Month Valuation Date,
if Buyer has sold all Incentive Shares prior to such Twelve Month Valuation
Date), deliver to the Company a reconciliation statement showing the net
proceeds actually received by the Buyer from the sale of the Incentive Shares
(the “Sale Reconciliation”)(provided that in no way or event shall failure by
Buyer to deliver such Sale Reconciliation impair, negate or otherwise adversely
affect any of Buyer’s rights and remedies under this Agreement and the other
Transaction Documents).  If, as of the date of the delivery by Buyer of the Sale
Reconciliation, the Buyer has not realized net proceeds from the sale of such
Incentive Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Buyer in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Incentive Shares, the Buyer shall have received total
net funds equal to the Share Value.  If additional shares of Common Stock are
issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Buyer still has not received
net proceeds equal to at least the Share Value, then the Company shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Buyer as
contemplated above, and such additional issuances shall continue until the Buyer
has received net proceeds from the sale of such Common Stock equal to the Share
Value.  In the event the Buyer receives net proceeds from the sale of Incentive
Shares equal to the Share Value, and the Buyer still has Incentive Shares
remaining to be sold, the Buyer shall return all such remaining Incentive Shares
to the Company.  In the event additional Common Stock is required to be issued
as outlined above, the Company shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock to the Buyer or
its nominee immediately subsequent to the Buyer’s notification to the Company
that additional shares of Common Stock are issuable hereunder, and the Company
shall in any event cause its Transfer Agent to deliver such certificates to
Buyer within five (5) business days following the date Buyer notifies the
Company that additional shares of Common Stock are to be issued hereunder.  In
the event such certificates representing such additional shares of Common Stock
issuable hereunder shall not be delivered to the Buyer within said five (5)
business day period, same shall be an immediate default under this Agreement and
the Transaction Documents.  Notwithstanding anything contained in this Section
7.5 to the contrary, at any time on or prior to the Twelve Month Valuation Date,
but not thereafter (unless agreed to by the Buyer), the Company shall have the
right, at any time during such period, to redeem any Incentive Shares then in
the Buyer’s possession for an amount payable by the Company to Buyer in cleared
U.S. dollars equal to the Share Value, less any net cash proceeds received by
the Buyer from any previous sales of Incentive Shares.  Upon Buyer’s receipt of
such cash payment in accordance with the immediately preceding sentence, the
Buyer shall return any then remaining Incentive Shares in its possession back to
the Company.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Fees Due Upon Purchase of Additional Debentures.  In the event the
Buyer purchases additional Debentures at any Additional Closings as permitted by
this Agreement, the Company agrees to pay additional advisory service fees to
the Buyer through the issuance of additional Incentive Shares in an amount to be
determined by the Buyer, in its sole discretion, in an amount up to ten percent
(10.0%) of the additional Debentures so purchased in each Additional Closing.


(d)           Survival.  The Company’s Obligations under this Section 7.5 shall
survive termination of this Agreement.


7.6           Share Reserve.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of the Conversion Shares and Incentive Shares under this Agreement
or any other Transaction Documents (collectively, the “Share Reserve”). The
Company represents that it has sufficient authorized and unissued shares of
Common Stock available to create the Share Reserve after considering all other
commitments that may require the issuance of Common Stock. The Company shall
take all action reasonably necessary to at all times have authorized, and
reserved for the purpose of issuance, such number of shares of Common Stock as
shall be necessary to effect the full conversion of the Debentures and issuance
of all Incentive Shares that may be issuable hereunder. If at any time the Share
Reserve is insufficient to effect the full conversion of the Debentures and
issuance of all Incentive Shares that may be issuable hereunder, the Company
shall take all required measures to implement an increase of the Share Reserve
accordingly. If the Company does not have sufficient authorized and unissued
shares of Common Stock available to increase the Share Reserve, the Company
shall call and hold a special meeting of the shareholders within twenty (20)
business days of such occurrence, for the sole purpose of increasing the number
of shares authorized. The Company’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized.
 
 
 

--------------------------------------------------------------------------------

 


7.7           Termination.  Upon payment in full of all outstanding Debentures
purchased hereunder, together with all other charges, fees and costs due and
payable under any of the Transaction Documents, the Company shall have the right
to terminate this Agreement upon written notice to the Buyer, provided, however,
notwithstanding anything contained to the contrary in any Transaction Documents,
the Company agrees and acknowledges that notwithstanding the termination of this
Agreement, or the payment in full of the Debentures or any other Obligations of
the Company hereunder or under any other Transaction Documents, the Company’s
Obligations under this Agreement and the other Transaction Documents, and the
Buyer’s security interest on all Assets and property of the Company and all of
its Subsidiaries, shall remain valid and effective and shall not be released or
terminated, until the Company has fully complied with all of its Obligations
with respect to payment of the fee contemplated by Section 7.5, and the Buyer
has generated and received net proceeds from the sale of the Incentive Shares
(or otherwise received equivalent payment thereof in cash as permitted
hereunder) equal to the Share Value.


ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL


The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:


8.1           Buyer shall have executed the Transaction Documents and delivered
them to the Company.


8.2           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.


ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE


The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:
 
 
 

--------------------------------------------------------------------------------

 


9.1           First Closing.  The obligation of the Buyer hereunder to purchase
the Debentures at the First Closing is subject to the satisfaction, at or before
the First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:


(a)           The Company shall have executed and delivered the Transaction
Documents applicable to the First Closing and delivered the same to the Buyer.


(b)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the First Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the First
Closing Date.


(c)           The Buyer shall have received an opinion of counsel from counsel
to the Company in a form satisfactory to the Buyer and its counsel.


(d)           The Buyer or its counsel shall have issued an issuance instruction
letter, authorizing the issuance of the Incentive Shares and irrevocably
directing its Transfer Agent to issue and deliver the Incentive Shares to Buyer
or its designee.


(e)           The Company shall have executed and delivered to Buyer a closing
certificate in substance and form required by Buyer, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate of good
standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within ten (10) days of the First Closing
Date; (ii) the Company’s Certificate of Incorporation; (iii) the Company’s
Bylaws; and (iv) copies of the resolutions of the board of directors of the
Company consistent with Section 6.3, as adopted by the Company’s board of
directors in a form reasonably acceptable to Buyer.


(f)            No event shall have occurred which could reasonably be expected
to have a Material Adverse Effect.


(g)           The Company shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may require to
consummate the transactions contemplated by this Agreement and the Transaction
Documents, including a closing statement and joint disbursement instructions as
may be required by Buyer.
  
9.2           Additional Closings.  Provided the Buyer is to purchase additional
Debentures in accordance with Section 4.4 at an Additional Closing, the
obligation of the Buyer hereunder to accept and purchase the Debentures at any
Additional Closing is subject to the satisfaction, at or before the Additional
Closing Date, of each of the following conditions:
 
 
 

--------------------------------------------------------------------------------

 


(a)           The Company shall have executed the Transaction Documents
applicable to the Additional Closing and delivered the same to the Buyer.


(b)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Additional Closing Date.


(c)            No event shall have occurred which could reasonably be expected
to have a Material Adverse Effect.


(d)           No default or Event of Default shall have occurred and be
continuing under this Agreement or any other Transaction Documents, and no event
shall have occurred that, with the passage of time, the giving of notice, or
both, would constitute a default or an Event of Default under this Agreement or
any other Transaction Documents.


(e)           The Company shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may require to
consummate the transactions contemplated by this Agreement and the Transaction
Documents, including a closing statement and joint disbursement instructions as
may be required by Buyer.
 
ARTICLE X
INDEMNIFICATION


10.1         Company’s Obligation to Indemnify.  In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Securities hereunder,
and in addition to all of the Company’s other obligations under this Agreement,
the Company hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company does hereby agree to hold the Buyer
Indemnified Parties forever harmless, from and against any and all Claims made,
brought or asserted against the Buyer Indemnified Parties, or any one of them,
and Company hereby agrees to pay or reimburse the Buyer Indemnified Parties for
any and all Claims payable by any of the Buyer Indemnified Parties to any
Person, including reasonable attorneys’ and paralegals’ fees and expenses, court
costs, settlement amounts, costs of investigation and interest thereon from the
time such amounts are due at the highest non-usurious rate of interest permitted
by applicable Law, through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company or any of its subsidiaries in this Agreement, the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby;
(ii) any breach of any covenant, agreement or Obligation of the Company or its
subsidiaries contained in this Agreement, the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; or (iii) any
Claims brought or made against the Buyer Indemnified Parties, or any one of
them, by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement, the Transaction
Documents or any other instrument, document or agreement executed pursuant
hereto or thereto, any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the
Debentures, or the status of the Buyer or holder of any of the Securities, as a
buyer and holder of such Securities in the Company. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Claims covered hereby, which is permissible under applicable Law.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE XI
MISCELLANEOUS


11.1         Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:


If to the Company:                                               PositiveID
Corporation
1690 S. Congress Ave., Suite 201
Delray Beach, FL 33445
Attn: Mr. William Caragol, CEO
Telephone: (561) 805-8009
Facsimile: (561) 805-8001
E-Mail: bcaragol@positiveidcorp.com


With a copy to:                                                    Tammy Knight,
Esq.
Holland & Knight, LLP
515 E. Las Olas Blvd., Suite 1200
Ft. Lauderdale, FL 33301
Telephone: (954) 468-7939
Facsimile: (954) 463-2030
E-Mail: Tammy.Knight@hklaw.com


If to the Buyer:                                                     TCA Global
Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


With a copy to:                                                    David Kahan,
P.A.
6420 Congress Ave., Suite 1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by FedEx,
UPS or other nationally recognized overnight courier service, next business
morning delivery, then one (1) business day after deposit of same in a regularly
maintained receptacle of such overnight courier; or (iii) if hand delivered,
then upon hand delivery thereof to the address indicated on or prior to 5:00
p.m., EST, on a business day.  Any notice hand delivered after 5:00 p.m., EST,
shall be deemed delivered on the following business day.  Notwithstanding the
foregoing, notice, consents, waivers or other communications referred to in this
Agreement may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation from the receiving
party) that the notice has been received by the other party.
 
 
 

--------------------------------------------------------------------------------

 


11.2         Entire Agreement.  This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.


11.3         Assignment. The Buyer may at any time assign its rights in this
Agreement or any of the other Transaction Documents, or any part thereof.  Any
such assignment to an Affiliate of the Buyer shall not require the Company’s
consent or approval; provided, however, upon any such assignment, the Buyer
shall use its good faith efforts to deliver a written notice of such assignment
to the Company, provided that failure to deliver any such written notice shall
not impair, negate or otherwise adversely affect any of the Buyer’s rights or
remedies under this Agreement or any other Transaction Documents.  Any such
assignment to any other Person who is not an Affiliate of the Buyer shall
require the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.  In addition, the Buyer may at
any time sell one or more participations in the Debentures. The Company may not
sell or assign this Agreement or any of the Transaction Documents, or any
portion thereof, either voluntarily or by operation of law, nor delegate any of
its duties of obligations hereunder or thereunder, without the prior written
consent of the Buyer, which consent may be withheld in Buyer’s sole and absolute
discretion.


11.4         Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.


11.5         Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.


11.6         No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.


11.7         Gender and Use of Singular and Plural.  All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.
 
 
 

--------------------------------------------------------------------------------

 


11.8         Counterparts.  This Agreement and any amendments hereto may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together will constitute one and the same instrument.


11.9         Electronic Signatures.  The Buyer is hereby authorized to rely upon
and accept as an original for all purposes, this Agreement, any other
Transaction Document or other communication which is sent to Buyer or its
counsel by facsimile, telegraphic, .pdf, or other electronic transmission (each,
a “Communication”) which Buyer or its counsel in good faith believes has been
signed by the Company and has been delivered to Buyer or its counsel by a
properly authorized representative of the Company, whether or not that is in
fact the case.  Notwithstanding the foregoing, the Buyer shall not be obligated
to accept any such Communication as an original and may in any instance require
that an original document be submitted to Buyer in lieu of, or in addition to,
any such Communication.


11.10       Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.


11.11       Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of Nevada, without regard to the principles of conflicts
of laws.  The parties further agree that any action between them shall be heard
in Clark County, Nevada and expressly consent to the jurisdiction and venue of
the State Courts sitting in Clark County, Nevada and the United States District
Court for the District of Nevada for the adjudication of any civil action
asserted pursuant to this Agreement; provided, however, nothing contained herein
shall limit the Buyer’s ability to bring suit or enforce this Agreement or any
other Transaction Documents in any other jurisdiction.


11.12       Further Assurances.  The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.


11.13       Survival.  All covenants, agreements, representations and warranties
made by the Company herein shall, notwithstanding any investigation by the
Buyer, be deemed material and relied upon by Buyer and shall survive the making
and execution of this Agreement and the Transaction Documents and the issuance
of the Debentures, and shall be deemed to be continuing representations and
warranties until such time as the Company has fulfilled all of its Obligations
to Buyer, the Debentures have been repaid in full and Buyer no longer owns any
of the Incentive Shares.


11.14       Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


11.15       Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.


11.16       Severability.  If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.
 
 
 

--------------------------------------------------------------------------------

 


11.17       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


11.18       WAIVER OF JURY TRIAL. THE BUYER AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYER AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYER TO
PURCHASE THE DEBENTURES.


11.19       Compliance with Federal Law.  The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall at any time be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or in any other similar lists of any Governmental Authority; (ii) not use
or permit the use of the proceeds of the purchase of the Debentures to violate
any of the foreign asset control regulations of OFAC or any enabling statute,
Executive Order relating thereto or any other requirements or restrictions
imposed by any Governmental Authority; and (iii) comply with all applicable
Buyer Secrecy Act laws and regulations, as amended.  As required by federal law
and Buyer’s policies and practices, Buyer may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts or establishing or continuing to provide
services.


[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.
 

 
COMPANY:
         
POSITIVEID CORPORATION, a Delaware corporation
                   
By:
/s/ William Caragol     Name:  William Caragol     Title: CEO             Date:
1/16/13  


 
BUYER:
          TCA GLOBAL CREDIT MASTER FUND, LP             By: TCA Global Credit
Fund GP, Ltd.     Its:  General Partner                            
By:
/s/ Robert Press       Robert Press, Director             Date: 1/16/13  

 
 
 

--------------------------------------------------------------------------------

 
 
Each of the Subsidiaries listed below is hereby executing this Agreement for the
purpose of agreeing to all of the terms, covenants, provisions, conditions,
representations and warranties deemed made and agreed to by each of such
Subsidiaries under and pursuant to this Agreement.
 
 

STEEL VAULT SECURITY, LLC   MICROFLUIDIC SYSTEMS               By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  

 
 

VERIGREEN ENERGY CORPORATION    STEEL VAULT CORPORATION                        
  By: /s/ William Caragol   By: /s/ William Caragol   Name:  William Caragol   
Name: William Caragol   Title:  President    Title: President  

 
 

IFTH NY SUB, INC.    IFTH NJ SUB, INC.                           By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


FORM OF DEBENTURE
 
 
 

--------------------------------------------------------------------------------

 
 
 EXHIBIT “B”


Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
COMPLIANCE CERTIFICATE
 
 
TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, Florida 33020
Attention:  Mr. Robert Press


 
Re:
PositiveID Corporation (the “Company”) Compliance Certificate for the Month
Ending on ________________ (the “Reporting Date”)

 
Reference is made to that certain Securities Purchase Agreement, dated as of
December 31, 2012, but made effective as of January 16, 2013 (the “SPA”), by and
between the Company and TCA Global Credit Master Fund, LP (“TCA”).  Capitalized
terms used, but not defined, herein shall have the respective meanings assigned
to such terms in the SPA.
 
Pursuant to Section 7.3(c) of the SPA, the undersigned,
the                                         of the Company, hereby certifies to
TCA that: (a) except as set forth in Schedule 1 attached hereto, all
representations and warranties of the Company and its subsidiaries in the SPA
and all other Transaction Documents are true and correct in all material
respects as of the Reporting Date; (b) the undersigned has no knowledge of any
default or Event of Default under the SPA or any other Transaction Documents
that has not been cured or waived, except as set forth on Schedule 2 attached
hereto; (c) to the best of the undersigned’s knowledge, the Company and its
Subsidiaries have, in all material respects, observed and performed all of their
covenants and agreements contained in the SPA and the other Transaction
Documents to be observed or performed by the Company and its subsidiaries during
the calendar month ending on the Reporting Date; and (d) no event has occurred
during the calendar month ending on the Reporting Date which could reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries, or their business, operations, financial condition, or their
ability to meet their obligations under the SPA and the other Transaction
Documents.
 
A true, correct and complete copy of the Company’s balance sheet as of the
Reporting Date and Income Statement for the month ending on the Reporting Date
is attached hereto as Schedule 3.
 


[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 



IN WITNESS WHEREOF, the undersigned,
the                                                 of the Company, hereby
certifies to the above as of the Reporting Date.
 

 
PositiveID Corporation

           
By:
      Name:        Title:             



       
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1 to Compliance Certificate
 
Representations and Warranties
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2 to Compliance Certificate
 
Events of Default
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3 to Compliance Certificate
 
Balance Sheet and Income Statement
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES FOR COMPANY AND SUBSIDIARIES
 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











DISCLOSURE SCHEDULE


TO


SECURITIES PURCHASE AGREEMENT


BETWEEN


POSITIVEID CORPORATION


AND


TCA GLOBAL CREDIT MASTER FUND, LP


DATED AS OF DECEMBER 31, 2012, BUT EFFECTIVE AS JANUARY 16, 2013


 
 
 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 




DISCLOSURE SCHEDULE
 


 
This Disclosure Schedule is delivered pursuant to the Securities Purchase
Agreement, dated as of December 31, 2012, but effective as of January 16, 2013
(the “Agreement”), by and between PositiveID Corporation, a Delaware corporation
(“Company”) and TCA Global Credit Master Fund, LP, a Cayman Islands limited
partnership (“Buyer”).  Unless otherwise defined, capitalized terms have the
meanings set forth in the Agreement.
 
No reference to or disclosure of any item or other matter in this Disclosure
Schedule shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in this Disclosure Schedule.  No disclosure in this
Disclosure Schedule relating to any possible breach or violation of any
agreement, law, or regulation shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred.  If and to
the extent any information required to be furnished in any particular schedule
is contained in any other schedule, such information shall also be deemed to be
included in such particular schedule (without the need for a specific cross
reference) to the extent the applicability of such furnished information to such
schedule is reasonably apparent.
 
This Disclosure Schedule and the information and disclosures contained in this
Disclosure Schedule are intended only to qualify and limit the representations
and warranties contained in the Agreement and shall not be deemed to expand in
any way the scope or effect of any such representations and warranties.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1
 
Subsidiaries
 
 
PositiveID Medical Devices Ltd., an Israeli company

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.3
 
Authority and Approval of Agreement; Binding Effect
 
The Consent of The Boeing Company, which Consent has not yet been obtained.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.4
 
Capitalization
 
Registration Rights
 
Letter Agreement, dated September 9, 2010, between the Company and FOCUS LLC
 
Stock Purchase Agreement, dated May 9, 2011, among Company, MicroFluidic Systems
and certain individuals named therein.
 
Registration Rights Agreement, dated July 12, 2012, between the Company and
Ironridge Technology Co., a division of Ironridge Global IV, Ltd.
 
JMJ Financial Services, Promissory Note, dated August 14, 2012 for  11,000,000
shares
 
InvestorIdeas.com, Online Advertising and Marketing Agreement, dated January 27,
2012 for 250,000 shares
 
InvestorIdeas.Com, 2012 Online Showcase Agreement, dated July 17, 2012 for
500,000 shares
 
Levelogic, Inc., Consulting Agreement, dated February 1, 2012 for 170,000 shares
 
Hanover Financial Services, Consulting Engagement Agreement dated October 19,
2012, for 2,000,000 shares
 
Vista Partners, Agreement dated October 31, 2012, for 2,800,000 shares
 
Options
 
The following individuals have been granted options by Verigreen Energy
Corporation, under the 2009 Flexible Stock Plan:
 
 
·
Samuel Ambrose, granted an option to buy 50,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Marc Poulshock, granted an option to buy 50,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Michael Galinis, granted an option to buy 10,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Courtney Cady, granted an option to buy 10,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Allison Tomek, granted an option to buy 100,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
William Caragol, granted an option to buy 500,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Scott Silverman, granted an option to buy 1,000,000 shares of common stock at
the price of $0.01 per share on or after May 8, 2010, and on or before May 8,
2019.

 
 
·
Michael Krawitz, granted an option to buy 100,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Jeffrey Cobb, granted an option to buy 100,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Barry Edelstein, granted an option to buy 100,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019.

 
 
·
Steven Foland, granted an option to buy 100,000 shares of common stock at the
price of $0.01 per share on or after May 8, 2010, and on or before May 8, 2019

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.5
 
No Conflicts; Consents and Approvals
 
The Consent of the Boeing Company, which Consent has not yet been obtained.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.12
 
Real Estate
 
(b) Since the last SEC Document discussing the Company’s office lease, the
Company has moved within the building. The Company now leases office space at
1690 S. Congress Avenue, Suite 201, Delray Beach, Florida 33445.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.15
 
Intellectual Property
 
In November 2011, Roche Diagnostics filed a Notice of Objection to the Company’s
U.S. Trademark Application for the registration of the Easy Check trademark.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.18
 
Tax Matters
 
The Company has not yet filed its 2011 Tax Return.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.21
 
Bank Accounts; Business Location
 
See Attachment 6.21.
 
 
 

--------------------------------------------------------------------------------

 
 
PositiveID Corporation
                   
Attachment 6.21
                                                                               
           
Bank Information:
                                     
Authorized Person
 
Company
 
Bank
 
Account #
 
POA
 
Checks/Withdrawal
 
Wire Approval
                       
1
PositveID Corporation
 
Citibank
 
Checking - 3200582211
 
N/A
 
William Caragol
 
William Caragol
 
1690 S Congress Ave, STE 201
 
11521 US Hwy 1
 
IMMA - 3200582334
 
N/A
         
Delray Beach, FL 33445
 
Palm Beach Gardens, FL 33410
                                                               
2
Microfluidic Systems, Inc
 
Mechanics Bank
 
Checking - 39033503
 
N/A
 
William Caragol
 
N/A
 
1252 Quarry Lane Suite A
 
345 Railroad Avenue
         
Lyle Probst
 
N/A
 
Pleasanton, CA 95466
 
Danville, Cal. 94526
                                                               
Principal Place of Business and Chief Executive Office :
                                         
PositveID Corporation
                     
1690 S Congress Ave, STE 201
                     
Delray Beach, FL 33445
                                                                   
Books, record and material assets held at:
                                         
PositveID Corporation
                     
1690 S Congress Ave, STE 201
                     
Delray Beach, FL 33445
                   



 